Citation Nr: 1146573	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  09-49 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for spondylosis of L5-S1 with spondolythesis.

2. Entitlement to service connection for upper back condition.

3. Entitlement to service connection for bilateral hip condition.

4. Entitlement to service connection for claudication of the legs due to external iliac artery occlusion.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran; J. S., Veteran's wife

ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1971 to June 1971. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2008 by the Department of Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO).

In April 2011, the Veteran testified at hearing before the undersigned Veterans Law Judge at the RO.  A transcript of this hearing was prepared and associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506  (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)). 

In April 2011, the Veteran testified before the Board that while on active duty in 1971 he injured his back from a fall.  Specifically, the Veteran stated he fell down a flight of stairs from the top of the barracks while another soldier was shining his boots on the top step.  He stated he did not even remember going to the hospital because he was knocked unconscious.  The Veteran stated that he was diagnosed with spondylosis while being treated for this injury.  

The Veteran testified that he did not have any major back problems prior to the injury with the exception of minor back pain resulting from sports.  Since the injury, he stated he was unable to play softball, bowl, or teach his son to ride a bicycle because of his back problem.  He stated he is currently unable to stand or sit for ten minutes. 

The Veteran stated once he was discharged from the military as a result of his back problems, he was under the impression he was not qualified for medical care.  He stated he received treatment from a chiropractor and a hospital for his back.  It was only recently he discovered he qualified for medical treatment through the VA and other benefits.  The Veteran alleges that the issues of the upper back, bilateral hips, and claudication of the bilateral legs due to external iliac artery occlusion are all related to this back injury during service.

According to the Veteran's in-service treatment records, his March 1971 entrance examination is silent of any reports of back pain or conditions.  An April 1971 record reports the Veteran "fell down stairs on [left] leg" which resulted in injury of the left leg and back.  A Report of Medical Examination, also dated in April 1971 after the accident, the Veteran was diagnosed with spondylolysis, noting that it existed prior to service.  

The Board notes that the first report of a back problem post-service was in the November 2008 VA treatment record.  The Veteran reported he had spondylolysis with spondolythesis in his right leg.  He stated that over the last nine years the pain in his right leg has increased.  He also reported that he has had chronic back pain since he was discharged from the military.  He stated that "he had a stent placed in his artery in his right leg several years ago, and still suffers from rest pain and pain with excessive walking due to claudication."

The Court has in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Here, the Veteran is capable of recalling the injuries sustained, such as hurting his back from a fall during active duty, and his symptoms since service.

In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id. 

The Board notes the Veteran has not been afforded a VA examination given the Veteran's credible and consistent lay statements of his injury during service, evidence of injury during service, a possible preexisting condition prior to service, statements regarding the continuity of symptoms since service, and a current diagnosis of back condition with pain.  As a result, further development is necessary before a final determination is made.  The Veteran should be afforded another VA examination to determine the etiology of the condition.  38 C.F.R. § 3.159(c)(4) (2011); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

Accordingly, the case is REMANDED for the following action:

1. The AMC should obtain any available VA treatment records for the Veteran since September 2010.  Any response received should be associated with the Veteran's VA claims file.

The AMC should also contact the Veteran and request that he provide a completed release form (VA Form 21- 4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed disabilities.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Once all outstanding records, if any, are obtained and associated with the claims file, the AMC should make arrangements with the appropriate VA medical facility for the Veteran to be examined by specialist(s) with the appropriate knowledge and experience to evaluate the Veteran's disabilities.  The examiner should respond to the following questions with a complete response. 

a. What is the current diagnosis for the Veteran's back disability?  

b. If any back disability (namely, spondylolysis) preexisted service his enlistment into active duty, examiner is asked to opine as to whether this condition was likely permanently aggravated as a result of active service.

c. Is it at least as likely as not that any diagnosed back disability is related to service (incurred in/aggravated by), to include whether it is related to the injury, or any other incident, in service?

d. Does the Veteran have a current disability of the upper back, bilateral hips, and claudication of the bilateral legs due to external iliac artery occlusion?  If so, is it related to his military service, including his April 1971 injury?  Is it secondary to any current back disabilities?  

The examiner is asked to specifically consider and address the Veteran's lay statements (which include history of injury and continuity of symptoms in the years following his separation from service), and in-service and post-service treatment records

The Veteran's claims file and a copy of this Remand must be made available to the examiner and this fact should be acknowledged in the report.  All necessary tests deemed necessary should be performed including any and all imaging studies needed to diagnose the Veteran's current disabilities.

Any opinions expressed must be accompanied by a complete rationale, with citation to relevant medical findings.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

3. After completion of the above, the claim should be readjudicated, with consideration given to any new evidence and all appropriate laws and regulations.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


